Title: John Adams to Benjamin Goodhue, 10 Mar. 1786
From: Adams, John
To: Goodhue, Benjamin


          
            
              Sir
            
            

              Grosvenor Square Westminster

              March 10. 1786
            
          

          Your kind Letter of 20 Decr. has much
            obliged me. The accurate States of the Mackarel, Cod and Whale Fisheries are very
            valuable Pieces of Information, and as long as I shall Stay in Europe I shall be happy
            to learn from you, from time to time the Progress of these valuable Branches of
            Commerce, and of all others in which our Country is interested.
          We have Such Advantages over France & England both in our
            Situation, So near the Fishing Ground, and in Superiour skill, or brighter Skies, for
            curing the Fish; that We have it in our Power, to monopolize this Fishery by
            underselling all Competitors, at the Marketts of Spain Portugal and Italy. The Chevalier
            De Pinto, the Portuguese Ambassador at this Court has Said to me Several times that We
            have nothing to fear from the Rivalry of the English or French, for that our Fish was of
            a quality, so Superiour to theirs, that We should always have the Preference in the
            Lisbon Market, and command a superiour Price. To make the greatest Advantage of it, We
            must have Peace with the States of Barbary.— —This will cost Us two hundred Thousand
            Pounds Sterling at once. for that Sum I believe a perpetual Peace may be made with
            Morocco Algiers Tunis & Tripoli. dont let our People deceive themselves, with
            notions of obtaining it at a cheaper rate, or of fighting the Powers, or of carrying on
            their Commerce amidst a War with them. it will cost the Massachusetts alone, in
            Insurance, and Loss of Trade more Money every Year. The first Thing to be done is to
            convince Congress of the Necessity of giving as much Money, as will buy the Peace. the
            next is to get the Money. This I hope might be had in Holland.
          Mr Nat. Barrett will convince you that
            a profitable Markett may be had in France for your Oil.—I am sorry, that the Bounty
            given by the General Court upon Oil is not larger. I would make it £18:3s a Ton, the
            exact amount of the Alien Duty, and would in the same Act lay on Duties upon British
            Merchandizes the least necessary, and appropriate them expressly to the Payment of the
            Bounty, as long as the Alien Duty should be continued in England.
          Our People must consider more and more the Efficacy of Bounties and
            Duties cooperating together, and must not be Sparing of them, when the support of
            Interests so important demand them. the English pay annually an hundred Thousand Pounds
            Sterling in Bounties to their Greenland Whalemen. Every Seaman in that Fishery costs
            them thirteen Pounds sterling a Year.—the Same Bounties are given as I suppose to the
            Adventurers in the Sperma Cati Fishery, with an Additional Bounty of 500£ to the ship
            which makes the greatest Voyage 400 to the 2d. 300 to the
              3d. & 200 to the 4.
          The New England Fishermen, aided by much smaller Bounties from
            their Legislators, will find no difficulty in worming the English out of this
            Business.
          Our Oil as well as Fish is acknowledged to be better than that of
            the English French or Dutch. This is a great Advantage. The State Should not hesitate at
            any Exertion or Expence, to support their Fishers, in a critical Moment, when a Blow is
            manifestly aimed at their Existence by a Rival.
          *Navigation Acts must and will be made by all the thirteen States.
            Those who have already made them will I hope persevere with Constancy, and
            never cease to perswade the others till they all come in. The Southern States must come
            in. without this they will not be able to procure ships to export their own Produce. The
            English while they, refuse to purchase our newly built ships cannot furnish them.
          But the War with Barbary is the most essential Thing, to be now
            attended to. This hurts our Fisheries, ruins our carrying Trade and universally damps
            all our Commerce. at all Events We must have Treaties with those Powers. The English
            will only be worse and worse till this is done. I am sir / with great Respect your most
            obedient / and obliged humble servant
          
            
              John Adams
            
          
        